          Case 1:19-cr-00251-LM Document 32 Filed 02/11/20 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW HAMPSHIRE


                                        )
UNITED STATES OF AMERICA                )
                                        )      DOCKET NO. 19-CR-251-LM
V.                                      )
                                        )
JOHNATHON IRISH                         )
                                        )

          REQUEST FOR JURY INSTRUCTION ON DEFENDANT’S
              CONSTITUTIONAL RIGHT NOT TO TESTIFY

       Defendant Johnathon Irish respectfully requests that the Court give the

model instruction on the defendant’s constitutional right not to testify. Irish

requests this instruction, in an abundance of caution, conditioned about the

defendant’s exercise of his constitutional right not to testify. The submission of the

within requested instruction constitutes no indication that he does or does not

intend to testify.

                                        Defendant
                                        Johnathon Irish
                                        By his Attorney,


                                        /s/ Benjamin L. Falkner
                                        Benjamin L. Falkner (NH Bar No. 17686)
                                        KRASNOO, KLEHM & FALKNER LLP
                                        28 Andover Street, Suite 240
                                        Andover, MA 01810
                                        (978) 475-9955 (telephone)
                                        (978) 474-9005 (facsimile)
                                        bfalkner@kkf-attorneys.com

Dated: February 11, 2020
         Case 1:19-cr-00251-LM Document 32 Filed 02/11/20 Page 2 of 2




                         CERTIFICATE OF SERVICE

      I hereby certify that I served a true copy of the within document upon the
attorney of record for the Government via the Court’s ecf system on February 11,
2020.


                                      /s/ Benjamin L. Falkner
                                      Benjamin L. Falkner




                                         2
